Per Curiam,
The only witness who saw the actual collision of the car and the plaintiff’s husband, testified that at the instant he set foot on the track he was struck by the approaching ear. The undisputed testimony was that the car was well lighted and had a head light on the end, and was plainly visible to any one about to cross the street at the place of the accident. There was no obstruction of any kind to the view of the foot passenger, and all the facts in evidence show, beyond any possible question, that the deceased did not either stop, look or listen for any approaching car after leaving the curb on his way across the street. The case is not only ruled by Blaney v. Electric Traction Co., 184 Pa. 524, but by a host of decisions in which we hold that the fact of instantaneous collision, when there is a clear view of the track, rebuts the presumption of compliance with legal duty, and convicts the party crossing of contributory negligence as a conclusion of law.
Judgment affirmed.